Exhibit Certification Pursuant to 18 U.S.C. Sec. 1350 (Section 906 of the Sarbanes – Oxley Act of 2002) In connection with the filing by Hospitality Properties Trust (the “Company”) of Amendment No. 1 to the Annual Report on Form 10-K for the year ended December 31, 2008 (the “Report”), each of the undersigned hereby certifies, to the best of his knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Barry M. Portnoy /s/ John G. Murray Barry M. Portnoy John G. Murray Managing Trustee President and Chief Operating Officer /s/ Adam D. Portnoy /s/ Mark L. Kleifges Adam D. Portnoy Mark L. Kleifges Managing Trustee Treasurer and Chief Financial Officer Date:April
